              Case 1:18-cr-00767-VM Document 160
                                             159 Filed 09/17/20
                                                       09/15/20 Page 1 of 1
                                       THE LAW OFFICES OF

                         NATHANIEL Z. MARMUR, PLLC
                           500 FIFTH AVENUE, 40TH FLOOR, NEW YORK, NY 10110
                                      T: 212-257-4894   F: 646-829-9519
                                      NMARMUR@MARMURLAW.COM
                                         WWW.MARMURLAW.COM

                                                                   September 15, 2020

     VIA ECF

     The Honorable Victor Marrero
     United States District Judge
     Southern District of New York
     500 Pearl Street                                                          9/17/2020
     New York, NY 10007

                            Re: United States v. Adrian Fiseku, 18 Cr. 767(VM)

     Dear Judge Marrero:

             I represent Adrian Fiseku in the above matter. Pursuant to your Honor’s Special
     Individual Rules and Practices in Light of COVID-19, the parties have conferred and believe
     that the sentencing, now scheduled for October 2, should be adjourned because Mr. Fiseku will
     not be able to appear personally. Notably, Mr. Fiseku is at liberty and will not be prejudiced by
     an adjournment. Accordingly, we respectfully request that the Court set a new date for
     sentencing approximately 60 days from now.


                                                                   Respectfully submitted,
                    The sentencing shall be
scheduled for November 20, 2020 at 3:15 p.m.                       /s/ Nathaniel Z. Marmur

                                                                   Nathaniel Z. Marmur


 9/17/2020




     cc:     AUSAs Andrew Chan and Margaret Graham (by ECF)
